        Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 1 of 17



 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstein (SBN 268145)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY
     WOTKYNS LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 6   ccottrell@schneiderwallace.com
     oedelstein@schneiderwallace.com
 7   mlim@schneiderwallace.com
 8   Sarah R. Schalman-Bergen (admitted pro hac vice)
     Krysten L. Connor (admitted pro hac vice)
 9   BERGER MONTAGUE PC
     1818 Market Street, Suite 3600
10   Philadelphia, Pennsylvania 19103
     Telephone: (215) 875-3000
11   Facsimile: (215) 875-4604
     Sschalman-bergen@bm.net
12   KConnon@bm.net
13   Attorneys for Plaintiff, the Collective,
     and putative Class, and Aggrieved Employees on
14   behalf of the State of California
15

16                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17

18   PAUL MONPLAISIR, on behalf of himself               Case No. 3:19-cv-01484-WHA
     and all others similarly situated,
19                                                       NOTICE OF FILING OF CONSENTS TO
                    Plaintiffs,                          JOIN COLLECTIVE ACTION
20
             vs.
21
     INTEGRATED TECH GROUP, LLC and
22   ITG COMMUNICATIONS LLC,                             Judge: Hon. William Alsup
23                  Defendants.                          Complaint Filed: March 21, 2019
                                                         Trial Date:   October 19, 2020
24

25

26

27

28


                     NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                   Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
        Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 2 of 17



 1              NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
 2         Plaintiff Paul Monplaisir, individually and on behalf of all persons similarly situated,
 3   hereby files the following Opt-In Consent Forms, submitted herewith as Exhibits 1 through 7,
 4   pursuant to the Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq.
 5                           CONSENTS TO JOIN COLLECTIVE ACTION
 6        EXHIBIT NUMBER                               NAME                          OPT-IN NUMBER
 7                  1                            Seaborn Shepherd                             323
 8                  2                               Seth Harper                               324
 9                  3                            Gennedi LaFrance                             325
10                  4                            Marco A. Araica                              326
11                  5                           Michelet Dieujuste                            327
12                  6                              Josue Louissin                             328
13
                    7                            Edwin Justiniano                             329
14

15
     Date: December 26, 2019                    Respectfully submitted,
16
                                                /s/ Ori Edelstein
17                                              Carolyn H. Cottrell
                                                Ori Edelstein
18                                              Michelle S. Lim
                                                SCHNEIDER WALLACE
19                                              COTTRELL KONECKY
                                                WOTKYNS LLP
20
                                                Sarah R. Schalman-Bergen (admitted pro hac vice)
21                                              Krysten L. Connor (admitted pro hac vice)
                                                BERGER & MONTAGUE, P.C.
22
                                                Attorneys for Plaintiff, the Collective,
23                                              and putative Class, and Aggrieved Employees on behalf
                                                of the State of California
24

25

26

27

28

                                                          1
                      NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
        Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 3 of 17



 1                                     CERTIFICATE OF SERVICE
 2         I hereby certify that on December 26, 2019, I electronically filed the foregoing document
 3 with the Clerk of the Court using the Court's CM/ECF system, which will send a notice of

 4 electronic filing to all CM/ECF participants.

 5   Date: December 26, 2019                    Respectfully submitted,
 6
                                                /s/ Ori Edelstein
 7                                              Carolyn H. Cottrell
                                                Ori Edelstein
 8                                              Michelle S. Lim
                                                SCHNEIDER WALLACE
 9                                              COTTRELL KONECKY
                                                WOTKYNS LLP
10
                                                Sarah R. Schalman-Bergen (admitted pro hac vice)
11                                              Krysten L. Connor (admitted pro hac vice)
                                                BERGER & MONTAGUE, P.C.
12
                                                Attorneys for Plaintiff, the Collective,
13                                              and putative Class, and Aggrieved Employees on behalf
                                                of the State of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
                      NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 4 of 17




             EXHIBIT 1
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 5 of 17
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 6 of 17




             EXHIBIT 2
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 7 of 17
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 8 of 17




             EXHIBIT 3
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 9 of 17
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 10 of 17




             EXHIBIT 4
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 11 of 17
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 12 of 17




             EXHIBIT 5
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 13 of 17
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 14 of 17




             EXHIBIT 6
         Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 15 of 17


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: josue
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Miami,
         FL                                  from on or about (start date) ___2016_______ to
         on or about (end date) ____2018___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/24/2019 at 0:48 (Date Signed)
                                                                   josue louissin _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 16 of 17




             EXHIBIT 7
DocuSign Envelope ID: ABEBCD41-DCBE-477F-9261-44EF94F1D13A
                        Case 3:19-cv-01484-WHA Document 130 Filed 12/26/19 Page 17 of 17
                                                       OPT-IN CONSENT FORM
                                      Paul Monplaisir v. Integrated Tech Group, LLC (ITG)
                                    United States District Court, Northern District of California

                                                        Complete And Submit To:

                                                        Carolyn Hunt Cottrell, Esq.
                                                         SCHNEIDER WALLACE
                                                         COTTRELL KONECKY
                                                             WOTKYNS LLP
                                                       2000 Powell Street, Suite 1400
                                                        Emeryville, California 94608

                                                                        OR

                                                       Sarah R. Schalman-Bergen
                                                    BERGER & MONTAGUE, P.C.
                                                     1818 Market Street, 36th Floor
                                                    Philadelphia, Pennsylvania 19103

                Name:
                  Edwin Justiniano
                                                       (Please Print)




                                         CONSENT TO JOIN COLLECTIVE ACTION
                                Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant Integrated Tech Group (ITG) alleged
              violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-referenced
              litigation.
                                                                                           October 2018
           2. I have worked for ITG as a Technician from approximately (month, year) ___________________to approximately
                              November 2019
              (month, year) ______________________________.
              I worked in (list the cities and states of branches worked and include cities and states worked as a Traveling
              Technician) Tech level 4 commercial              ________________________________________________.

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger & Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                 12/24/2019
                                                 (Date Signed)                                              (Signature)

                                                             **IMPORTANT NOTE**
               Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
